DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Recitation of the step of “placing” on line 1 lacks a positive antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,147,289 (Edelson) in view of US 2016/0201030 A1 (Vandersarl et al.) in view of Kwak et al. (Small (2015), 11(42), 5600-5610) and Sharel et al. (PLoS One (2015), 10(4), e0118803, 12 pages).
Edelson teaches a method of treating a patient comprising withdrawing leukocyte containing material e.g. blood from a patient and treating the withdrawn leukocytes in a manner to alter the cells and returning the treated cells to the patient (see abstract; col. 7, line 51 – col. 8, line 6; col. 8, lines 22-33).
Claim 1 differs from the method of Edelson in reciting the step of applying force to drive cells against nanostraws within a vessel of a treatment apparatus wherein the nanostraws are on an inner surface of the vessel and transferring material through the nanostraws into the cells. 
Vandersarl et al. teach methods of delivering biologically relevant cargo to cells, the method comprising plating (mammalian) HeLa or CHO cells onto a substrate comprising a plurality of hollow nanostraws (e.g. applying a gravitational force to the cells), wherein the nanostraws extend through a nanoporous membrane and comprise a height of 1-2 µm and pore diameters of 100-750 nm and the nanostraws are effective to deliver the cargo to a maximum of 70% of the seeded cells, and wherein the cargo is delivered by flowing a solution through a device fluidly connected to the nanostraws (¶0081-0087; Fig. 2H), reading on the step of applying force to drive the cells against nanostraws within a vessel of a treatment apparatus. Vandersarl et al. teach an embodiment wherein the nanotubes/nanostraws all have the same inner diameter in the ranges of 5 nm-700µm or 20-80 nm (¶0060). 
However,  Vandersarl et al. does not teach non-adherent cells like leucocytes.
Kwak et al. teach that interfacing nanowire arrays were known in this art as capable of delivering cargo to cells such as non-adherent cells (Fig. 1 and 2). Kwak et al. teach T cells and B cells as specific embodiments of non-adherent cells (Fig. 2B).
Sharel et al. teach that there is a need in this art to improve methods of delivering biomolecules to primary immune cells such as lymphocytes (Abstract). Sharel et al. teach that existing methods are highly cytotoxic to lymphocytes, are inoperative when applied to lymphocytes, or are inefficient (1st paragraph of the Introduction on pages 1-2).
It would have been obvious before the invention was filed to substitute the adherent CHO or HeLa cells of Vandersarl with the non-adherent T cells and/or B cells (i.e. lymphocytes) of Kwak et al. in view of Sharel et al.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Vandersarl et al. teach detailed methods of delivering cargo to adherent mammalian cells with nanostraws, and Kwak et al.  teach that persons of ordinary skill in the art had considered delivering cargo with nanowires (e.g. nanostraws) to non-adherent cells such as T cells and B cells. The skilled artisan would have been motivated to do so because Sharel et al. teach that there is a need in this art to improve methods of delivering biomolecules to primary immune cells such as lymphocytes because the known existing methods are generally either highly cytotoxic to lymphocytes, are inoperative when applied to lymphocytes, or are inefficient. 
The modified method of Vandersarl et al. in view of Kwak et al. and Sharel et al. is combined within the method of Edelson to more effectively treat a patient using a continuous flow process of separating blood cells, treating cells and returning the treated cells to the patient.
Regarding claims 2-4, Vandersarl et al. teach flowing a fluid through the nanotubes/nanostraws by applying a centrifugal force, an electric field, and/or a magnetic field (¶0053). 
Regarding claim 5, Vandersarl teaches further removing the cells loaded with GFP by trypsinization and then replating the cells for subsequent imaging (¶0087; Fig. 2H) and Vandersarl inherently is reversing the force originally applied to drive the suspension of cells into contact with the nanostraws. See M.P.E.P. § 2112.  In Fig. 2H of Vandersarl, the cells are oriented horizontally and applied to the nanostraws by gravity. Therefore, when Vandersarl enzymatically treats the cells with trypsin, the cells must be vertically removed from the culture well before replating and subsequent imaging and the vertical removal would necessarily be in the reverse vector of the original gravitational force.
Regarding claim 6, Edelson teaches the use of a continuous flow apparatus (see col. 7, line 51 – col. 8, line 6; col. 8, lines 22-33).
Regarding claims 7-8, Vandersarl et al. teach that small molecules diffuse through the 10 micron thick polymer membrane and nanostraws in 50 seconds.
Regarding claim 9, Vandersarl et al. teach the cells to grow on nanostraw membrane i.e. expanding cells (¶0086).
Regarding claim 10, Vandersarl et al. teach that the nanostraws extend through a nanoporous membrane and comprise a height of 1-2 µm and pore diameters of 100-750 nm and the nanostraws are effective to deliver the cargo to a maximum of 70% of the seeded cells, and wherein the cargo is delivered by flowing a solution through a device fluidly connected to the nanostraws (¶0082; Fig. 2H).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 12-13, Vandersarl et al. teach the step of delivering green fluorescent protein plasmid (GFP)(¶0087-0089).
Regarding claim 14, Edelson teaches blood cells (see claim 4).
Regarding claim 15, Edelson teaches the treatment time to be from about 5 minutes to about 6 hours (see col. 7, lines 45-47). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,147,289 (Edelson) in view of US 2016/0201030 A1 (Vandersarl et al.) in view of Kwak et al. (Small (2015), 11(42), 5600-5610) and Sharel et al. (PLoS One (2015), 10(4), e0118803, 12 pages) as applied to claim 1 above, and further in view of Xie et al. (ACS Nano (2013), 7(5), 4351-4358).
The teachings of Edelson, Vandersarl et al., Kwak et al., and Sharel et al. are relied upon as stated above.
Claim 11 differs from the teaching references in the step of applying a pulsed electric fields to drive the material from the nanostraws into an intracellular volume of the cells.
Xie et al. teach methods of delivering cargo to cells via nanostraws by electroporation (Abstract and Figure 1 for a schematic). Xie et al. teach the step of delivering the cargo via short duration, low voltage electrical pulses is advantageous to induce transient cell membrane permeability to deliver the cargo with 67-95% efficiency dependent on the cargo and cell type and high cell viability (>98%) (p4352, paragraph starting “Here we show…” through the end of the following paragraph in the left column), reading on claims 5 and 13. Xie et al. teach  that there is a need in this art to improve upon nanodelivery of cargo to cells as the existing methods rely on stochastic/random cell penetration and molecular elution from the nanomaterials complicates control over the temporal and dose of delivered biomolecules (paragraph spanning p4351).
It would have been obvious before the invention was filed to further add the methods of Xie et al. comprising pulsed electric fields to deliver cargo/biomolecules to cells in Vandersarl et al.’s microfluidic device. A person of ordinary skill in the art would have had a reasonable expectation of success in both Vandersarl et al. and Xie et al. are directed in-part towards delivering biomolecules to cells via both nanostraws and electric fields The skilled artisan would have been motivated to do so because teaches that pulsed electric fields are advantageous to induce transient cell membrane permeability to deliver the cargo with 67-95% efficiency dependent on the cargo and cell type and high cell viability, and because Xie et al. teach that there is a need in this art to improve upon nanodelivery of cargo to cells as the existing methods rely on stochastic/random cell penetration and molecular elution from the nanomaterials complicates control over the temporal and dose of delivered biomolecules.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,147,289 (Edelson) in view of US 2016/0201030 A1 (Vandersarl et al.) in view of Kwak et al. (Small (2015), 11(42), 5600-5610), Sharel et al. (PLoS One (2015), 10(4), e0118803, 12 pages), and Xie et al. (ACS Nano (2013), 7(5), 4351-4358).
Edelson teaches a method of treating a patient comprising withdrawing leukocyte containing material e.g. blood from a patient and treating the withdrawn leukocytes in a manner to alter the cells and returning the treated cells to the patient (see abstract; col. 7, line 51 – col. 8, line 6; col. 8, lines 22-33).
Claim 16 differs from the method of Edelson in reciting the step of applying force to drive cells against nanostraws within a vessel of a treatment apparatus wherein the nanostraws are on an inner surface of the vessel and transferring material through the nanostraws into the cells and applying a pulsed electromagnetic field. 
Vandersarl et al. teach methods of delivering biologically relevant cargo to cells, the method comprising plating (mammalian) HeLa or CHO cells onto a substrate comprising a plurality of hollow nanostraws (e.g. applying a gravitational force to the cells), wherein the nanostraws extend through a nanoporous membrane and comprise a height of 1-2 µm and pore diameters of 100-750 nm and the nanostraws are effective to deliver the cargo to a maximum of 70% of the seeded cells, and wherein the cargo is delivered by flowing a solution through a device fluidly connected to the nanostraws (¶0081-0087; Fig. 2H), reading on the step of applying force to drive the cells against nanostraws within a vessel of a treatment apparatus. Vandersarl et al. teach an embodiment wherein the nanotubes/nanostraws all have the same inner diameter in the ranges of 5 nm-700µm or 20-80 nm (¶0060). 
However,  Vandersarl et al. does not teach non-adherent cells like leucocytes.
Kwak et al. teach that interfacing nanowire arrays were known in this art as capable of delivering cargo to cells such as non-adherent cells (Fig. 1 and 2). Kwak et al. teach T cells and B cells as specific embodiments of non-adherent cells (Fig. 2B).
Sharel et al. teach that there is a need in this art to improve methods of delivering biomolecules to primary immune cells such as lymphocytes (Abstract). Sharel et al. teach that existing methods are highly cytotoxic to lymphocytes, are inoperative when applied to lymphocytes, or are inefficient (1st paragraph of the Introduction on pages 1-2).
It would have been obvious before the invention was filed to substitute the adherent CHO or HeLa cells of Vandersarl with the non-adherent T cells and/or B cells (i.e. lymphocytes) of Kwak et al. in view of Sharel et al.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Vandersarl et al. teach detailed methods of delivering cargo to adherent mammalian cells with nanostraws, and Kwak et al.  teach that persons of ordinary skill in the art had considered delivering cargo with nanowires (e.g. nanostraws) to non-adherent cells such as T cells and B cells. The skilled artisan would have been motivated to do so because Sharel et al. teach that there is a need in this art to improve methods of delivering biomolecules to primary immune cells such as lymphocytes because the known existing methods are generally either highly cytotoxic to lymphocytes, are inoperative when applied to lymphocytes, or are inefficient. 
The modified method of Vandersarl et al. in view of Kwak et al. and Sharel et al. is combined within the method of Edelson to more effectively treat a patient using a continuous flow process of separating blood cells, treating cells and returning the treated cells to the patient.
The teachings of Edelson, Vandersarl et al., Kwak et al., and Sharel et al. are relied upon as stated above.
The teaching references above does not teach the step of applying a pulsed electric fields to drive the material from the nanostraws into an intracellular volume of the cells.
Xie et al. teach methods of delivering cargo to cells via nanostraws by electroporation (Abstract and Figure 1 for a schematic). Xie et al. teach the step of delivering the cargo via short duration, low voltage electrical pulses is advantageous to induce transient cell membrane permeability to deliver the cargo with 67-95% efficiency dependent on the cargo and cell type and high cell viability (>98%) (p4352, paragraph starting “Here we show…” through the end of the following paragraph in the left column), reading on claims 5 and 13. Xie et al. teach  that there is a need in this art to improve upon nanodelivery of cargo to cells as the existing methods rely on stochastic/random cell penetration and molecular elution from the nanomaterials complicates control over the temporal and dose of delivered biomolecules (paragraph spanning p4351).
It would have been obvious before the invention was filed to further add the methods of Xie et al. comprising pulsed electric fields to deliver cargo/biomolecules to cells in Vandersarl et al.’s microfluidic device. A person of ordinary skill in the art would have had a reasonable expectation of success in both Vandersarl et al. and Xie et al. are directed in-part towards delivering biomolecules to cells via both nanostraws and electric fields The skilled artisan would have been motivated to do so because teaches that pulsed electric fields are advantageous to induce transient cell membrane permeability to deliver the cargo with 67-95% efficiency dependent on the cargo and cell type and high cell viability, and because Xie et al. teach that there is a need in this art to improve upon nanodelivery of cargo to cells as the existing methods rely on stochastic/random cell penetration and molecular elution from the nanomaterials complicates control over the temporal and dose of delivered biomolecules.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/John Kim/                                                                                               Primary Examiner, Art Unit 1777                                                                                              
JK
8/25/22